DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
This application is in condition for allowance except for the presence of claims 6-24 are directed to species non-elected without traverse.  Accordingly, claims 6-24 have been cancelled, as they do not read on the allowed matter of the allowed species.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Claims 6-24 are cancelled for the reason stated above.

6. (Cancelled)
7. (Cancelled)
8. (Cancelled)
9. (Cancelled)
10. (Cancelled)
11. (Cancelled)
12. (Cancelled)
13. (Cancelled)
14. (Cancelled)
15. (Cancelled)
16. (Cancelled)
17. (Cancelled)
18. (Cancelled)
19. (Cancelled)
20. (Cancelled)
21. (Cancelled)
22. (Cancelled)
23. (Cancelled)
24. (Cancelled)

Reason for Allowance
Claims 1, 2, and 4-5 are being allowed.
The prior art does not anticipate nor render obvious the combination set forth in the independent claim 1 of a structural body for a heat dissipation device with a wick, specifically where the each one or more porous body is a structural body combining superimposed layers of a powder-sintered body, woven mesh, and a fibrous member.  Previous prior art teaches porous bodies made of each of these, but does not teach or make obvious combining all into a single porous body structure as claimed in independent claim 1.
The closest prior art of record is Lui et al (PGPub 2011/0174474) and Ohsawa et al. (PGPub 2008/0135214).
Lui teaches a structural body for a heat dissipation device (element 2) comprising a first structural body (element 20) and a wick structure (element 24 of fig. 3A or 3B individually as each may individually be considered to read on the claimed wick) formed on one side surface of the first structural body (per fig. 2) by thermal spraying (para. 0016) by layer by layer (examiner notes this is an inherent feature of thermal spraying, as evidence examiner notes para. 0051 of kwon teaches that thermal spraying is a layering method of manufacturing, and para. 0113 teaches thermal spraying involves a method manufacturing with layering passes- note that this art is NOT used in combination as a 103 rejection, but as evidence of inherency of the manufacturing method).
Ohsawa teaches a wick structure is a structural layer including a plurality of superimposed, stacked porous bodies (para. 0106).  
This combined structure does not teach nor make obvious a structure where the each one or more porous body is a structural body combining superimposed layers of a powder-sintered body, woven mesh, and a fibrous member.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M ATTEY whose telephone number is (571)272-7936.  The examiner can normally be reached on Monday-Thursday 8-5 and Friday 8-10 and 2-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOEL M ATTEY/Primary Examiner, Art Unit 3763